IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 

 

 

 

 

 

X
AMER SULIEMAN :
Plaintiff(s), : INo. 20CV 6032
-against-
JEBARA IGBARA, MOTASHEM R. KHALIL AND
JOUMANA DANOUN
Defendant(s).
X

 

 

PROPOSED CASE MANAGEMENT PLAN
In accordance with Federal Rule of Civil Procedure 26(f), counsel for the parties
spoke via email beginning ___08/31/21 and exchanged communications thereafter,
and submit the following report for the court’s consideration:

1. Initial Disclosures

The information required by Rule 26(a)(1) of the Federal Rules of Civil Procedure was

or will be disclosed by Plaintiff(s) on_9/15/2021 _.

2. Initial Discovery

The parties jointly propose to the Court the following discovery plan:
a. All fact discovery must be completed by___ 3/15/2022 .
b. The parties are to conduct discovery in accordance with the Federal Rules

of Civil The parties are to conduct discovery in accordance with the Federal Rules of Civil

 

Procedure and the Local Rules of the Eastern District of New York. The following interim

deadlines may be extended by the parties on consent without application to the Court,
provided that the parties meet the deadline for completing fact discovery set forth in 3(a)

above.

ll.

iii.

iv.

Depositions: Depositions shall be completed by___ 1/15/22 __and
limited to no more than_2_depositions per party. Absent an agreement
between the parties or an order from the Court, non-party depositions
shall follow initial party depositions.

Interrogatories: Initial sets of interrogatories shall be served on or before

10/15/21 and responses shall be due on 11/15/21_. All

subsequent interrogatories must be served no later than 30 days
prior to the discovery deadline.

Requests for Admission: Requests for admission must be served on or
before 10/15/21 _ and responses shall be due on _ 11/15/21 _.

Requests for Production: Initial requests for production were/will be
exchanged on_10/15/21_and responses shall be due on 11/15/21
. All subsequent requests for production must be served no later
than 30 days prior to the discovery deadline.

Supplementation: Supplementations under Rule 26(e) must be made
within a reasonable period of time after discovery of such information.

Amendments to Pleadings

a.

b.

Are there any amendments to pleadings anticipated?__No.

Last date to amend the Complaint: N/A

Expert Witness Disclosures

At this time, the parties do/do not (circle one) anticipate utilizing experts. Expert

discovery shall be completed by__1/15/2022

 

Expert disclosures shall be due by__2/15/2022

Anticipated Motions
A Motion to dismiss for failure to state a claim etc. was brought by defendant KHALIL
and is pending. Summary judgment motions will be brought in the event that is necessary.
6. Early Settlement or Resolution

The parties have not discussed the possibility of settlement. The parties request a
settlement conference by no later than __ (see below) . The following
information is needed before settlement can be discussed:

Plaintiff prefers a referral to the Eastern District’s Mediation Program.

7s Trial

a. The parties anticipate that this case will be ready for trial by_6/15/22

b. The parties anticipate that the trial of this case will require_2-3 days.
c. The parties do consent to a trial before a Magistrate Judge at this time.
d. The parties request a jury/bench (circle one) trial.

8. Other Matters

Respectfully submitted this_1st__day of September 2021

 

ATTORNEYS FOR PLAINTIFF(S):

Jeremy M. landolo, Esq.
7621 13" Avenue
Brooklyn NY 11228
jiandolo@jiandololaw.com

ATTORNEYS FOR DEFENDANT(S):

Alexander F. Duke, Esq.
Alexander F. Duke PC
For: MOTASEM KHALIL

 

CAD LEY
(A

 

 

JL

 

Hleywbin Wtle FR.

 

ORDERED

Date:
New York, New York

 

t

United States Magistrate Judge

 
